Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This office action, in response to the amendment filed 2/9/2022, is a final office action. 

Response to Amendments and Arguments
2.	Applicant's arguments filed 2/9/2022 have been fully considered but they are not persuasive.
	Applicant reviews the instant amendments and the instant figure 16 on pages 12-14 of the remarks.
	Applicant provides a description of the Chu (US 2019/0028316) reference on pages 14-16 of the remarks. Applicant states Chu ‘316 fails to disclose anything about performing correlation by selecting some of the bits stored in FIFO register 43 to match the number of bits of the address memory 45. The examiner disagrees that the recited limitations of claim 1 is not taught by the previously cited references. Chu discloses the amended limitations of claim 1. Chu discloses the circuit of figure 4 is configured to select a plurality of bits corresponding to at least one bit per symbol to match a number of bits in a reference code and configured to correlate the selected plurality of bits with the reference code. In the citations provided by applicant on pages 15-16 of the remarks, Chu discloses the recited limitations. Chu configured to select a plurality of bits (Paragraph 0076: Thus the FIFO register may store 32 bits x 4 samples = 128 bits streams to perform valid discrimination. Figure 4 shows the 128 bits being selected to be output to match the number of bits in the reference code.) corresponding to at least one bit per symbol (Paragraph 0076: the access address corresponds to 32 bits and the sign operator operates at a 4 sample interval per symbol. This will be at least one bit per symbol.) to match a number of bits in a reference code (Paragraph 0076: the access address corresponds to 32 bits and the sign operator operates at a 4 sample interval per symbol. Thus the FIFO register may store 32 bits x 4 samples = 128 bits streams to perform valid discrimination.) and configured to correlate the selected plurality of bits with the reference code (Figure 6: the frequency adders shown in block 18 each received the input signal and provide an output to a correlator. Figure 8 shows the components of each of the correlators. Paragraph 0074: the access correlator 16 includes a sign discriminator 41, a correlation output unit 47, a FIFO register 43 and address memory 45 as shown in figure 8.).
	Applicant states the reference fails to disclose anything about performing correlation by selecting some of the bits stored in the FIFO register 43 to match the number of bits of the address memory 45 on pages 16-17. However, the claim recites configured to select a plurality of bits to match a number of bits in a reference code. And that is what Chu does. It selects the 128 bit streams to match a number of bits in the reference code in the address memory 45. There is no recitation of only using some of the total number of bits in the address memory or selecting a portion of bits that is less than the total bits while excluding other bits of the buffer as stated in the remarks.

	Applicant states applicant’s own figure 1 is not admitted prior art and therefore figure 1 is not available as prior art for the rejections of claims 10 and 15-20 as stated on pages 20-21 of the remarks. The examiner maintains the rejection of these claims. 
608.01(c) Background of the Invention [R-07.2015]
The Background of the Invention may (but is not required to) include the following parts: 
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions. The statement should be directed to the subject matter of the claimed invention. 
(2) Description of the related art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A paragraph(s) describing to the extent practical the state of the prior art or other information disclosed known to the applicant, including references to specific prior art or other information where appropriate. Where applicable, the problems involved in the prior art or other information disclosed which are solved by the applicant’s invention should be indicated. See also MPEP § 608.01(a), § 608.01(p) and § 707.05(b). 
707.05(b)   Citation of Related Art and Information by Applicants [R-2]
I.    CITATION OF RELATED ART BY APPLICANTS
MPEP § 609 sets forth guidelines for applicants, their attorneys and agents who desire to submit prior art for consideration by the U.S. Patent and Trademark Office.
Submitted citations will not in any way diminish the obligation of examiners to conduct independent prior art searches, or relieve examiners of citing other pertinent prior art of which they may be aware.
Prior art submitted by applicant in the manner provided in MPEP § 609 will not be supplied with an Office action.

37 CFR 1.105  and MPEP § 704.10 et seq. set forth procedures for examiners to require applicants, their attorneys and agents to submit information reasonably necessary for the Office to examine an application or treat a matter being addressed in an application.
Any such requirement, and any information submitted in reply thereto, will not in any way diminish the obligation of examiners to conduct independent prior art searches, or relieve examiners of citing other pertinent prior art of which they may be aware.
Information submitted by applicant in the manner provided in MPEP § 704.10 et seq. will not be supplied with an Office action.
These cited sections of the MPEP show the use of the term “related art” to described “prior art”. Since the MPEP uses these terms to describe the other term, the interpretation of the term “related art” as “prior art” is maintained. The inventors can submit an affidavit and/or declaration swearing that this figure 1 is not prior art and providing specific details regarding the development of this aspect of the inventors’ own work to clearly distinguish figure 1 from prior art.
The previous objection to the specification is withdrawn in view of the amendment filed 2/9/2022.

Drawings
3.	The drawings were received on 2/3/2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over by Chu et al (US 2019/0028316) in view of Chu et al (US 2017/0195152). Chu et al (US 2017/0195152) is referred to as Chu2 in the rejections of the claims.
	Regarding claim 1, Chu discloses a carrier frequency estimator (Title: Method of simultaneously performing packet detection, symbol timing acquisition, and carrier frequency offset using multiple correlation detection and Bluetooth apparatus using the same.) comprising: 
a frequency input terminal disposed to receive a frequency-domain input signal comprising a plurality of symbols (Paragraph 0055: The ADC 31 operates at a sampling rate N times higher than the Nyquist rate, which is defined as twice the symbol rate, so that digital signal demodulation is possible. The signal passing through the matched filter 33 consists of N samples per symbol. Figure 4); 
a plurality of candidate pipelines, each comprising a frequency adder coupled to the frequency input terminal, a bit converter coupled to the frequency adder, a multi-bit buffer coupled to the bit converter (Figure 6: the frequency adders shown in block 18 each received the input signal and provide an output to a correlator. Figure 8 shows the components of each of the correlators. Paragraph 0074: the access correlator 16 includes a sign discriminator 41, a correlation output unit 47, a FIFO register 43 and address memory 45 as shown in figure 8.); and configured to select a plurality of bits (Paragraph 0076: Thus the FIFO register may store 32 bits x 4 samples = 128 bits streams to perform valid discrimination. Figure 4 shows the 128 bits being selected to be output to match the number of bits in the reference code.) corresponding to at least one bit per symbol (Paragraph 0076: the access address corresponds to 32 bits and the sign operator operates at a 4 sample interval per symbol. This will be at least one bit per symbol.) to match a number of bits in a reference code (Paragraph 0076: the access address corresponds to 32 bits and the sign operator operates at a 4 sample interval per symbol. Thus the FIFO register may store 32 bits x 4 samples = 128 bits streams to perform valid discrimination.) and configured to correlate the selected plurality of bits with the reference code (Figure 6: the frequency adders shown in block 18 each received the input signal and provide an output to a correlator. Figure 8 shows the components of each of the correlators. Paragraph 0074: the access correlator 16 includes a sign discriminator 41, a correlation output unit 47, a FIFO register 43 and address memory 45 as shown in figure 8.) and a correlator coupled to the multi-bit buffer (Figure 6: the frequency adders shown in block 18 each received the input signal and provide an output to a correlator. Figure 8 shows the components of each of the correlators. Paragraph 0074: the access correlator 16 includes a sign discriminator 41, a correlation output unit 47, a FIFO register 43 and address memory 45 as shown in figure 8.), respectively; and 
(Figure 6: the outputs of the correlators are used to determine the largest peaks as shown in figure 7. This largest correlation will be selected as determining packet detection. Figure 9 also shows the method of determining the packet, obtaining optimum symbol timing and estimating the carrier frequency offset.).  
Chu does not expressly state the frequency input terminal receives a frequency domain input signal. Chu2 discloses a Bluetooth signal receiving method and device using improved packet detection and symbol timing acquisition. Chu2 discloses the Bluetooth receiver shown in figure 1. Paragraph 0004 discloses the Bluetooth receiver comprises a front end 110 configured to obtain a baseband signal by demodulating a received signal, a filter 120 and a recovery circuit 130 configured to convert the received baseband signal in the frequency domain into time domain symbols. Figure 5 shows the ADC 510, matched filter 520 and frequency demodulator 530 which has the same format as the ADC 31, matched filter 33 and frequency demodulator 12 of figures 4 and 5 of Chu. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to make explicit the receiving of the frequency domain signal as recited in Chu2 and incorporating this into the device and method of Chu. This explicit recitation would improve the understanding of the device and method of Chu, improving the effectiveness of the combination.
Regarding claim 2, the combination discloses wherein each of the frequency adders has a predefined frequency offset relative to an adjacent adder (Chu: figure 6 shows the frequency adders in block 18.).  
(Chu: figure 6: multiple correlation detectors 14.).
Regarding claim 4, the combination discloses wherein each of the multi-bit buffers is a first- in first-out (FIFO) buffer (Chu: Paragraph 0074: FIFO register 43.). 
Regarding claim 5, the combination discloses wherein each of the multi-bit buffers has a bit length greater than or equal to a positive integer divisor of at least one of a pre- amble, a mid-amble, or a communications code of the input signal (Figure 8: the length of the FIFO register 43 is shown.).
Regarding claim 6, the combination discloses wherein each of the correlators comprises a single bit correlator (Chu (US 2019/0028316) discloses the multiple correlation detectors 14 includes multiple access address correlators 16 that are implemented by using a plurality of single access address correlators in paragraph 0070. Paragraph 0073 discloses correlation with a sync word defined by a single bit is replaced by a single counter. Therefore, Chu discloses considering single bit correlation.) that is configured to correlate a plurality of bits, corresponding to at least one bit per symbol, with at least five bits of a pre-amble derived from the input signal (Chu: Paragraph 0055: The ADC 31 operates at a sampling rate N times higher than the Nyquist rate, which is defined as twice the symbol rate, so that digital signal demodulation is possible. The signal passing through the matched filter 33 consists of N samples per symbol. Figure 4 shows this signal is input to the multiple correlation detectors 14, which is further disclosed in figures 6 and 8. The preamble is shown in figure 1.).  
(Chu: Figure 6: the outputs of the correlators are used to determine the largest peaks as shown in figure 7. This largest correlation will be selected as determining packet detection. Figure 9 also shows the method of determining the packet, obtaining optimum symbol timing and estimating the carrier frequency offset.).  
Regarding claim 8, Chu discloses a method of carrier frequency estimation (Title: Method of simultaneously performing packet detection, symbol timing acquisition, and carrier frequency offset using multiple correlation detection and Bluetooth apparatus using the same.) comprising: 
receiving a frequency-domain input signal comprising a plurality of symbols (Paragraph 0055: The ADC 31 operates at a sampling rate N times higher than the Nyquist rate, which is defined as twice the symbol rate, so that digital signal demodulation is possible. The signal passing through the matched filter 33 consists of N samples per symbol. Figure 4); 
splitting the received frequency-domain input signal into a plurality of streams (Figure 6); 
adding a different candidate frequency error to each stream (Figure 6: each of the parallel paths will have a different frequency offset.); 
converting each stream into a respective plurality of bits (Figure 8: sign bit discriminator 41.); 
(Figure 8: FIFO register 43. Paragraph 0076: thus the FIFO register 43 may store 32 bits * 4 samples.); 
selecting a plurality of bits corresponding to at least one bit per symbol from each buffer for each respective stream (Figure 8 shows selected bits from the FIFO register input to logic.) to match a number of bits in a reference code (Paragraph 0076: Thus the FIFO register may store 32 bits x 4 samples = 128 bits streams to perform valid discrimination. Figure 4 shows the 128 bits being selected to be output to match the number of bits in the reference code. The access address corresponds to 32 bits and the sign operator operates at a 4 sample interval per symbol. Thus the FIFO register may store 32 bits x 4 samples = 128 bits streams to perform valid discrimination.); 
correlating the selected plurality of bits of each stream with a reference code (Paragraph 008: the correlation output unit 47 may generate a correlation output by performing logical operations on b[n] and c[n] and summing the results.); and 
selecting one of the plurality of streams having the greatest correlation as a basis for the carrier frequency estimation (Figure 6: the outputs of the correlators are used to determine the largest peaks as shown in figure 7. This largest correlation will be selected as determining packet detection. Figure 9 also shows the method of determining the packet, obtaining optimum symbol timing and estimating the carrier frequency offset.).  
Chu does not expressly state the frequency input terminal receives a frequency domain input signal. Chu2 discloses a Bluetooth signal receiving method and device 
Regarding claim 9, the combination discloses receiving in-phase/quadrature-valued input data; converting the in-phase/quadrature-valued input data into phase data; and converting the phase data into the frequency-domain input signal (Chu: paragraph 0052: the Bluetooth apparatus is configured to receive an I signal and a Q signal and convert analog values thereof into digital values via the ADC 31. Chu2: Paragraph 0004: the Bluetooth receiver comprises a front end 110 configured to obtain a baseband signal by demodulating a received signal, a filter 120 and a recovery circuit 130 configured to convert the received baseband signal in the frequency domain into time domain symbols.).  
Regarding claim 11, the combination discloses wherein adding a different candidate frequency error to each stream comprises adding substantially evenly spaced (Chu: Figure 6 shows the frequency offset in each branch.).  
Regarding claim 12, the combination discloses wherein adding a different candidate frequency error to each stream comprises adding unevenly spaced candidate frequency errors to the respective streams based on a probability distribution of expected carrier frequency differences between a transmitter and a receiver (Chu: paragraph 0068: in the figure, five values are used as values of the carrier frequency offset search windows 18 but are not necessarily limited thereto. Paragraph 0069: Here, the statistical processing may use various techniques such as a simple average, a weighted average, or the like.).  
Regarding claim 13, the combination discloses wherein converting each stream into a respective plurality of bits comprises basing each bit decision on a sign of frequency (Paragraph 0076: the sign discriminator 41 may discriminate the sign of the up-sampled frequency proportional signal.). 
Regarding claim 14, the combination discloses wherein: the buffer is a first-in first-out (FIFO) buffer storing four times the symbol rate (Chu: Figure 8: FIFO register 43. Paragraph 0076: thus the FIFO register 43 may store 32 bits * 4 samples.); and the selected plurality of bits from each buffer for each respective stream is at least five bits of a preamble derived from the input signal (Chu: Paragraph 0055: The ADC 31 operates at a sampling rate N times higher than the Nyquist rate, which is defined as twice the symbol rate, so that digital signal demodulation is possible. The signal passing through the matched filter 33 consists of N samples per symbol. Figure 4 shows this signal is input to the multiple correlation detectors 14, which is further disclosed in figures 6 and 8. The preamble is shown in figure 1.) and one quarter of a number of bits buffered therein based on a mode of every four samples from the respective FIFO buffer for each respective stream (Chu: Figure 8: FIFO register 43. Paragraph 0076: thus the FIFO register 43 may store 32 bits * 4 samples.).  

5.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over by Chu et al (US 2019/0028316) in view of Chu et al (US 2017/0195152) further in view of the instant application’s disclosed prior art (specifically figure 1). Chu et al (US 2017/0195152) is referred to as Chu2 in the rejections of the claims.
Regarding claim 10, the method of the combination of Chu and Chu2 is disclosed above. The combination does not disclose down sampling the frequency domain input signal. 
The instant application’s disclosed prior art disclose the receiver shown in figure 1. The receiver comprises a down sampler 26 for down sampling a frequency domain signal. Down sampling can be used to discard unnecessary samples to allow the input to be a manageable size or to reduce the effects of oversampling. Hardware size and complexity and power consumption can be reduced. For these reasons, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of the instant application’s disclosed prior art into the method of the combination of Chu and Chu2.

s 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al (US 2019/0028316) in view of the instant application’s disclosed prior art (specifically figure 1). 
Regarding claim 15, Chu discloses a receiver (Figure 4) comprising:
a plurality of candidate pipelines, each comprising a frequency adder coupled to the frequency input terminal, a bit converter coupled to the frequency adder, a multi-bit buffer coupled to the bit converter (Figure 6: the frequency adders shown in block 18 each received the input signal and provide an output to a correlator. Figure 8 shows the components of each of the correlators. Paragraph 0074: the access correlator 16 includes a sign discriminator 41, a correlation output unit 47, a FIFO register 43 and address memory 45 as shown in figure 8.); and configured to select a plurality of bits (Paragraph 0076: Thus the FIFO register may store 32 bits x 4 samples = 128 bits streams to perform valid discrimination. Figure 4 shows the 128 bits being selected to be output to match the number of bits in the reference code.) corresponding to at least one bit per symbol (Paragraph 0076: the access address corresponds to 32 bits and the sign operator operates at a 4 sample interval per symbol. This will be at least one bit per symbol.) to match a number of bits in a reference code (Paragraph 0076: the access address corresponds to 32 bits and the sign operator operates at a 4 sample interval per symbol. Thus the FIFO register may store 32 bits x 4 samples = 128 bits streams to perform valid discrimination.) and configured to correlate the selected plurality of bits with the reference code (Figure 6: the frequency adders shown in block 18 each received the input signal and provide an output to a correlator. Figure 8 shows the components of each of the correlators. Paragraph 0074: the access correlator 16 includes a sign discriminator 41, a correlation output unit 47, a FIFO register 43 and address memory 45 as shown in figure 8.) and a correlator coupled to the multi-bit buffer (Figure 6: the frequency adders shown in block 18 each received the input signal and provide an output to a correlator. Figure 8 shows the components of each of the correlators. Paragraph 0074: the access correlator 16 includes a sign discriminator 41, a correlation output unit 47, a FIFO register 43 and address memory 45 as shown in figure 8.), respectively; and 
a candidate pipeline selector coupled to the correlators (Figure 6: the outputs of the correlators are used to determine the largest peaks as shown in figure 7. This largest correlation will be selected as determining packet detection. Figure 9 also shows the method of determining the packet, obtaining optimum symbol timing and estimating the carrier frequency offset.),  
wherein the multi-bit buffer stores a plurality of preamble bits derived from the input signal (Paragraph 0055: The ADC 31 operates at a sampling rate N times higher than the Nyquist rate, which is defined as twice the symbol rate, so that digital signal demodulation is possible. The signal passing through the matched filter 33 consists of N samples per symbol. Figure 4 shows this signal is input to the multiple correlation detectors 14, which is further disclosed in figures 6 and 8. The preamble is shown in figure 1.).  
Chu discloses the receiver comprises ADC (I/Q) blocks 31 and frequency demodulator 12 in figure 4. Chu does not disclose the recited coupling of the elements of the receiver. 
(Figure 1) comprising: 
an input terminal configured to receive an input signal comprising a plurality of frequency-modulated data packets defining a plurality of symbols for a first channel (Figure 1); 
an oscillator (Figure 1: oscillator 14); 
a first mixer connected to the input terminal and a first output of the oscillator (Figure 1: mixer 16 or 17); 
a first analog-to-digital converter (ADC) connected to the mixer (Figure 1: ADC 18 or 19); 
a second mixer connected to the input terminal and a second output of oscillator, wherein the second output is in quadrature with the first output of the oscillator (Figure 1: mixer 16 or 17); -43-Dkt. 8729-539-SCSC (SS-62928-US) 
a second ADC connected to the second mixer; an in-phase/quadrature to phase converter connected to the first ADC and the second ADC (Figure 1: ADC 18 or 19); and
a phase to frequency converter connected to the in-phase/quadrature to phase converter (Figure 1: block 24).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the receiver of the instant application’s disclosed prior art of figure 1 into the device of Chu. Using known coupling of components and processing the I and Q signals separately would allow a receiver to operate efficiently and effectively since known and widely accepted methods of down 
Regarding claim 16, the combination discloses an amplifier connected between the input terminal and the mixers (Instant application’s disclosed prior art: figure 1: amplifier 12).
Regarding claim 17, the combination discloses a first filter connected between the first ADC and the in-phase/quadrature to phase converter; and a second filter connected between the second ADC and the in- phase/quadrature to phase converter (Instant application’s disclosed prior art: figure 1: low pass filters 20 and 21).  
Regarding claim 18, a down-sampler connected between the phase to frequency converter and the plurality of candidate pipelines (Instant application’s disclosed prior art: figure 1: down sampler 26).  
Regarding claim 19, the combination discloses wherein the plurality of candidate pipelines are arranged in parallel with each other (Chu: figure 6: multiple correlation detectors 14.).  
Regarding claim 20, the combination discloses a multiplexer and/or demultiplexer (Mux/Demux) connected between the phase to frequency converter and an input terminal of the plurality of candidate pipelines, wherein the Mux/Demux is configured to switchably share at least some of the plurality of candidate pipelines with another channel, and/or to temporarily bypass at least some of the plurality of candidate pipelines for the first channel (Chu: Figure 6: The multiple correlation detectors 14 comprises a means for providing the input signal to each of the pipelines. The means also provides a pipeline where the carrier frequency offset is zero, thereby bypassing any offset value. This means acts as a multiplexor or demultiplexer.).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008. The examiner can normally be reached 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        3/29/2022